Citation Nr: 0728762	
Decision Date: 09/13/07    Archive Date: 09/25/07	

DOCKET NO.  04-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
and neck injury. 

2. Entitlement to service connection for bilateral pes 
planus. 

3.  Entitlement to service connection for residuals of a 
right knee injury. 

4.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION


The veteran had active service from October 1972 to May 1973.  
He also had periods of Reserve and/or National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the VARO 
in Waco, Texas, that denied entitlement to the benefits 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the evidence of record reveals that in addition 
to his active service from October 1972 to May 1973, the 
veteran had subsequent periods of Reserve and National Guard 
service.  However, these additional periods of service have 
not been documented.

The record also reveals that the veteran has not been 
accorded a compensation and pension examination for rating 
purposes with regard to his claimed disabilities, except for 
a VA examination of the feet in June 2004.  That examination 
resulted in a diagnosis of mild to moderate flatfeet and 
hallux valgus.  However, the examiner did not express an 
opinion as to whether the veteran's periods of service had 
aggravated any preexisting pes planus.

As for the other disorders at issue, the Board notes that 
according to the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with that 
disability, and the record does not contain sufficient 
information to make a decision on the claims.  
38 U.S.C.A. § 5103A (West 2002).  

Further, the statutory duty to assist a claimant includes 
providing a VA examination when warranted, to include the 
conduct of a thorough and contemporaneous medical 
examination, including the obtaining of a medical opinion 
which takes into account the requisite medical history, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The AMC/RO should attempt to verify 
through official channels the veteran's 
periods of all military service, to 
include Reserve and/or National Guard 
service.

2.  The AMC/RO should arrange for an 
examination of the back, neck, feet and 
lower extremities by a physician 
knowledgeable in orthopedic disorders.  
The purpose of this examination is to 
ascertain the etiology of any current 
back, neck, foot, right knee, and/or left 
leg disabilities, to include an opinion 
as to whether any of the disorders were 
aggravated by active service.  The claim 
folder, to include any documents obtained 
as a result of this REMAND, should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claims and the 
examiner is asked to indicate that he or 
she has reviewed the entire claims 
folder.

The examiner is asked to express an 
opinion considering the etiology of any 
current back, neck, foot, right knee 
and/or left leg disabilities,.  He or she 
is asked to state whether it is as least 
as likely as not that any current 
disorder is related to the veteran's 
active service, to include by way of 
aggravation.  The examiner should provide 
as complete a rationale as possible for 
any opinion expressed.  If any additional 
testing, to include X-ray studies is 
required to evaluate the claimed 
disabilities, such testing or examination 
should be done before completion of the 
examination.

3.  Then, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.


The Board intimates no opinion as to any final outcome 
warranted.  The veteran is advised that the examination be 
requested would be most helpful in evaluating his claims, and 
failure to report for any current examination without good 
cause could result in a denial of the claims.  38 C.F.R. 
§ 3.655 (2006).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



